Citation Nr: 1117873	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-18 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental condition, to include loss of teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from December 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal.  The appellant submitted a notice of disagreement with this determination in May 2008, and timely perfected his appeal in June 2009.

In February 2011, the appellant presented sworn testimony during a Travel Board hearing before the undersigned Veterans Law Judge, sitting at the RO in St. Petersburg, Florida.  A transcript of that proceeding has been associated with the appellant's VA claims file.

On his June 2009 VA Form 9 (Substantive Appeal), the appellant indicated that he wished to file new claims of entitlement to an increased disability rating in excess of 40 percent for the post-operative residuals of a subtotal gastrectomy with hiatal hernia, gastroesophageal reflux disease (GERD), and anemia, as well as entitlement to service connection for malnutrition, to include as secondary to his service-connected post-operative residuals of a subtotal gastrectomy.  As these claims have not yet been adjudicated by the agency of original jurisdiction, they are REFERRED back for appropriate action.


FINDING OF FACT

1.  The appellant is currently service-connected for the post-operative residuals of a subtotal gastrectomy with hiatal hernia, GERD, and anemia.

2.  The only identified dental disability is replaceable missing teeth.  

3.  The appellant does not have a dental disability for which VA compensation may be awarded.
CONCLUSION OF LAW

Entitlement to service connection for a dental condition, to include loss of teeth, is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: standard of review, notice and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the appellant's claim, a letter dated in November 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  This letter also informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  In fact, during his February 2011 Travel Board hearing, the appellant indicated that although he had received treatment from a private physician in 1974 (Dr. Lohman), he was now deceased.  See Travel Board Hearing Transcript, February 16, 2011.  As such, the Board has determined that these records are unavailable.  VA also attempted to obtain any available Social Security Administration (SSA) records associated with the appellant.  In a July 2008 response, SSA indicated that after an exhaustive and comprehensive search, no medical records were located and further attempts to obtain them would be futile.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the appellant participated in a VA dental examination in April 2008 and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

Accordingly, the Board will proceed to a decision on the merits.

II.  The Merits of the Claim

A distinction is made between service connection of dental disabilities for treatment purposes and for compensation purposes.  A veteran may be entitled to service connection for certain dental conditions (including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease) for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.

However, at no time has the appellant or his representative asserted that they are seeking entitlement to outpatient dental treatment.  Rather, it is clear that the appellant seeks service connection for a dental disability stemming from his service-connected post-operative residuals of a subtotal gastrectomy.  Accordingly, the matter before the Board is limited to service connection for compensation purposes.

Governing Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established on a secondary basis for disability, which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010).  Secondary service connection may also be established for a disorder, which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(a) and (b) (2010).

Analysis

The appellant contends that he is currently toothless due to his service-connected post-operative residuals of a subtotal gastrectomy with hiatal hernia, GERD, and anemia.

Applying a Wallin/Allen analysis, it is undisputed that, as noted in the April 2008 VA dental examination, the appellant has been diagnosed with complete edentulation.  See VA Dental Examination Report, April 11, 2008; see also Wallin/Allen, supra.

With respect to missing teeth, the regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a) (2010), and teeth lost as a result of "loss of substance of body of maxilla or mandible", see 38 C.F.R. § 4.150 (2010).  See Simington v. West, 11 Vet. App. 41, 44 (1998).  Only the latter are to be considered disabling for purposes of service-connected compensation.  [The former may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment; as noted above, the appellant has not filed such a claim.]  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

In short, the appellant may not be awarded service connection for replaceable missing teeth as a matter of law.

The Board has the fundamental authority to decide in the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  To the extent that the appellant's missing teeth may be the subject of service connection for compensation purposes (and as explained immediately above the Board does not believe that this is so), the Board will address the remaining two Wallin/Allen elements.  For reasons stated below, the appellant's claim must be denied.

As previously noted, the appellant is service-connected for post-operative residuals of a subtotal gastrectomy with hiatal hernia, GERD, and anemia.  As such, element (2) under Wallin has been satisfied.  See Wallin, supra.  The Board also notes that the appellant does not contend that his current tooth loss is the result of in-service trauma.  See Hickson/Shedden, supra.


With respect to Wallin element (3), nexus, the Board is aware of the positive medical opinions associated with the appellant's VA claims file.  In October 2007, two of the appellant's VA treating physicians stated that there was a clear association between GERD and the development of dental problems.  Specifically, it was noted to be more likely than not that the appellant's edentulation was due to the excessive acid from persistent vomiting from his post-gastrectomy syndrome.  See VA Treatment Records; October 17, 2007 and October 23, 2007.  Further, the appellant was afforded a VA dental examination in April 2008.  At that time, the VA examiner also diagnosed the appellant with edentulation secondary to his service-connected subtotal gastrectomy residuals.  See VA Dental Examination Report, April 11, 2008.

While the aforementioned evidence certainly consists of positive medical evidence, the regulations set forth to address dental claims specifically identify those conditions for which compensation is allowable.  Under 38 C.F.R. § 4.150, compensation is only available for: chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible (complete or partial); nonunion of the mandible; malunion of the mandible; temporomandibular articulation with limited motion of the inter-incisal range and range of lateral excursion; loss of whole or part of the ramus; loss of the condyloid process (one or both sides); loss of the hard palate; tooth loss due to loss of substance of the body of the maxilla or mandible without loss of continuity, where the lost masticatory surface can or cannot be restored by a prosthesis; loss of the maxilla; or malunion or nonunion of the maxilla.

Despite the fact that the appellant appears to have suffered damage to his teeth requiring their extraction, secondary to his service-connected post-gastrectomy residuals, there is no evidence of any of the conditions set forth in 38 C.F.R. § 4.150.  The April 2008 VA dental examination report specifically noted that the appellant had not endorsed a history of swelling, pain, difficulty in opening his mouth, difficulty in talking, or of drainage.  Upon physical examination, the VA examiner noted that there was no loss of bone, malunion, or nonunion of the maxilla or mandible.  There was no loss of motion at the temporomandibular articulation, no loss of bone of the hard palate, and no evidence of osteoradionecrosis or osteomyelitis.  Further, there was no tooth loss due to loss of substance of the body of the maxilla or mandible (other than loss due to periodontal disease).  Other significant findings included edentulous, palatal inflammatory hyperplasia, gag reflex, and inadequate non-functional dentures.  Orthopantomograph x-rays confirmed advanced resorption of the alveolar ridges, but otherwise the x-ray report was normal.  See VA Dental Examination Report, April 11, 2008.

The only remaining evidence in support of the appellant's claim consists of lay statements alleging that he is entitled to compensation due to his tooth loss as secondary to the service-connected residuals of his post-operative subtotal gastrectomy.  The Board acknowledges that the appellant is competent to give evidence about what he experiences; for example, he is competent to discuss his tooth loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Unfortunately, the question at bar is not related to nexus, but rather focuses on whether the appellant's current dental condition meets the regulatory requirements set forth under 38 C.F.R. §§ 3.381, 4.150, and 17.161, which it does not.

Accordingly, the appellant has not demonstrated that he currently suffers from a dental condition eligible for compensation under 38 C.F.R. § 4.150.  The Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the appellant's claim that his current dental condition is related to service.  There is not an approximate balance of evidence.  








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a dental condition, to include loss of teeth, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


